DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	Figures 4D and 5E should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morooka (JPH0193574A; previously cited by Applicant).
	Morooka discloses an elastic crawler comprising a crawler body 21 shaped as an endless belt and a plurality of lugs 22 arranged at intervals in a crawler peripheral direction on an outer peripheral surface 27 of the crawler body (Figs. 1 and 4); wherein the lugs each include a kick-in surface at 25 on a kick-in side towards a front in a crawler rotation direction, and the kick-in surface has a curved shape at 25 protruding towards the front in the crawler rotation direction (Figs. 1 and 4).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

7.	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Morooka in view of Shimozono (US 2010/0033010 A1; previously cited by Applicant).
	Although Morooka further discloses projections 32 arranged at intervals in the crawler peripheral direction on an inner peripheral surface of the crawler body and wherein the kick-in surface has the curved shape at least from a crawler widthwise outer side of the lugs to a crawler widthwise edge of the projections (evident from Figs. 1, 3 and 4 and the Abstract), Morooka fails to disclose the lugs being arranged to form a space continuous in the crawler peripheral direction at a crawler widthwise central portion of the elastic crawler.
	Shimozono, however, in the embodiment shown in Fig. 2A, teaches an elastic crawler that includes a plurality of lugs 12A, 12B arranged at intervals in a crawler peripheral direction on an outer peripheral surface of the crawler body in which the lugs are arranged to form a space (unlabeled, but shown in Fig. 2A) continuous in the crawler peripheral direction at a crawler widthwise central portion of the elastic crawler.
	It would have been obvious to one having ordinary skill in the art to have modified the crawler body of Morooka so that the lugs are arranged to form a space continuous in the crawler peripheral direction at a crawler widthwise central portion of the elastic crawler, such as taught by Shimozono, as a well-known alternative lug arrangement that would predictably decrease the overall weight of the crawler body while also preventing strain concentrations at the inboard ends of the lugs which helps prevent the occurrence of cracks in the lugs.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, the previously cited Sugihara (US 2017/0029047 A1 which corresponds to the previously cited WO 2015159895 A1) discloses a crawler body 12 having a plurality of lugs 18 that arranged in a similar manner to Applicant’s claimed lug arrangement.  Further, paragraph [0035] of Sugihara expressly teaches that the tread-in-side wall face (i.e., the claimed kick-in surface) 18E can be curved with respect to the crawler peripheral direction (i.e., curved in the crawler circumferential direction such that the curved shape would protrude towards the front in the crawler rotation direction).

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953.  The examiner can normally be reached on 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kip T Kotter/Primary Examiner, Art Unit 3617